DETAILED ACTION

Claim Objections
Claim 3 is objected to because the word transmited [sic] is spelled incorrectly.  Appropriate correction is required.
Claim 7 is objected to because the word befeore [sic] is spelled incorrectly.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,725,909. Although the claims at issue are not identical, they are not patentably distinct from each other because: At least claims 1, 8 of the instant application is anticipated, and therefore rendered obvious, by claim 8 of US 10,725,909. Dependent claims are rejected on dependency merits.

1. A memory device controlling method, 

























comprising: receiving, by a first semiconductor memory, a read command transmitted from a controller


receiving, by a second semiconductor memory, a write command transmitted from the controller;








reading, by the first semiconductor memory, data from the first semiconductor memory based on the read command, 





and transmitting, from the first semiconductor memory to the second semiconductor memory, the data and a control signal indicating that the data is output; and



receiving, by the second semiconductor memory, the data at a timing based on the control signal transmitted from the first semiconductor memory without intermediation of the controller based on the write command 



and writing the received data into the second semiconductor memory.


wherein the first semiconductor memory receives a read command transmitted from the controller, after receiving the read command by the first semiconductor memory, 

receiving by the second semiconductor memory a write command transmitted from the controller along with the write enable signal, the write command being received at the fifth terminal, 

performing, by the first semiconductor memory, a read operation to read data specified by the read command from the first semiconductor memory along with a read enable signal transmitted from the controller, the read enable signal being received at the fourth terminal, and after the data have been read, 

transmitting the read data along with a data strobe signal the data being transmitted from the first terminal to the fifth terminal via the first line, the data strobe signal being transmitted from the second terminal to the sixth terminal via the second line; 

and receiving, by the second semiconductor memory, the data transmitted from the first semiconductor memory along with the data strobe signal, the data being received at the fifth terminal, the data strobe signal being received at the sixth terminal, and after the data have been received, 

performing a write operation to write the received data into the second semiconductor memory, wherein a clock frequency of the data strobe signal is substantially same as a data transfer rate of the data when the first semiconductor memory transfers the data as a result of the read operation to the second semiconductor memory along with the data strobe signal.



Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB # 20150143037) in view of Couvee et al. (US PGPUB # 20120260005).  
	With respect to independent claims 1, 8 Smith discloses:  A memory device controlling method, comprising: 
	receiving, by a first semiconductor memory, a read command transmitted from a controller [FIG. 4 shows copy operations corresponding to memory reads in a system using main memory with multiple memory classes – Smith fig 4, paragraph 0010; CPU 402 may be the controller which originates memory access commands – smith fig 4; CPU may include a hypervisor and memory controller operable to execute memory access commands - Smith fig 34]; 
	receiving, by a second semiconductor memory, a write command transmitted from the controller [a copy command is intrinsically a combination of a read and subsequent write command – smith 0233, wherein a copy target is read/loaded from a source location and written/stored to a destination location – Smith fig 4; FIG. 4 shows copy operations corresponding to memory reads in a system using main memory with multiple memory classes] [write commands may be received by memory (as part of a peripheral component) in the course of transferring (copying/moving operations involving reading from a source and writing to a destination) – Couvee 0003-0004, 0008, 0037]; 
	reading, by the first semiconductor memory, data from the first semiconductor memory based on the read command, and transmitting, from the first semiconductor memory to the second semiconductor memory, the data and a control signal indicating that the data is output [DMA copy includes reading from first memory and writing to second memory; Other methods of performing Copy 1 include, but are not limited to: (1) use of direct cache injection; (2) use of a DMA engine - Smith 0474; control and timing signals may be transacted over a memory bus to coordinate data transfer between bus connected memory devices – Smith 0095-0097]; and 
timing based on control signals pertaining to read commands - Smith 0035] transmitted from the first semiconductor memory without intermediation of the controller based on the write command and writing the received data into the second semiconductor memory [DMA copy includes reading from first memory and writing to second memory according to timing established by control signals between the memories, without intermediation by a higher level CPU/controller; Other methods of performing Copy 1 include, but are not limited to: (1) use of direct cache injection; (2) use of a DMA engine - Smith 0474; the use of a DMA engine allows for memory transfers between different memory resources without intermediation by a higher level CPU/controller – Smith fig 4, 34 in view of paragraph 0474].
	Smith does not explicitly disclose details or operational specifics of the DMA engine mentioned in 0474, pertaining to how data is directly transferred between memory components without intermediation of a CPU/controller. 	Nevertheless, in the same field of endeavor Couvee teaches that DMA controllers/engines are used advantageously in multitask computer systems using fast peripheral devices in order to avoid blockage during data transfers, these DMA controllers may act as initiators of reading or writing requests for transferring data from an internal memory of a peripheral device to a central memory and vice-versa [Couvee 0004].  
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize a DMA controller and DMA transfer operation to transfer data between memory devices in the invention of Smith as taught by Couvee because it would be advantageous for efficiently transferring data between memories and avoiding memory transfer bottlenecks (Couvee 0004).
	With respect to dependent claim 2, 9 Smith in view of Couvee discloses wherein transmitting the data from the first semiconductor memory and receiving the data at the second semiconductor memory are performed based on a SDR (Single Data Rate) [Smith 0072].
	With respect to dependent claim 3, 10 Smith in view of Couvee discloses wherein transmitting the data from the first semiconductor memory and receiving the data at the second semiconductor memory are performed based on a DDR (Double Data Rate) [Smith 0072], the first semiconductor memory includes a phase conversion circuit [Smith 0085], and when transmitting from the first semiconductor memory the data and the control signal indicating that the data is output, the control signal whose phase is converted relative to a phase of the data by the phase conversion circuit is transmited [Smith fig 26, 29 paragraph 0085].
	With respect to dependent claim 4, 11 Smith in view of Couvee discloses wherein transmitting the data from the first semiconductor memory and receiving the data at the second semiconductor memory are performed based on a DDR (Double Data Rate) [Smith 0072], the second semiconductor memory includes a phase conversion circuit [Smith 0085], when transmitting from the first semiconductor Smith fig 26, 29 paragraph 0085].
	With respect to dependent claim 5, 12 Smith in view of Couvee discloses receiving, by the controller including an ECC circuit [Any or all of the various elements of a memory system or memory subsystem may include error detection and/or correction methods such as CRC (cyclic redundancy code, or cyclic redundancy check), ECC (error-correcting code), EDC (error detecting code, or error detection and correction), LDPC (low-density parity check), parity, checksum or other encoding/decoding methods suited for this purpose - Smith 0080], the data outputted from the first semiconductor memory; when detecting an error in the received data, correcting the error using the ECC circuit; and transmitting, by the controller, data in which the error is corrected, from the controller to the second semiconductor memory [Any or all of the various elements of a memory system or memory subsystem may include error detection and/or correction methods such as CRC (cyclic redundancy code, or cyclic redundancy check), ECC (error-correcting code), EDC (error detecting code, or error detection and correction), LDPC (low-density parity check), parity, checksum or other encoding/decoding methods suited for this purpose - Smith 0080].
	With respect to dependent claim 6, 13 Smith in view of Couvee discloses wherein the first and second semiconductor memories receive a first command for directly transferring the data from the first semiconductor memory to the second semiconductor memory from the controller [this may be done as a DMA interrupt before the execution of a DMA command – Couvee 0081-0083] before receiving the read command and the write command [communicate (e.g. signal, command, send control information, receive status, etc.) with the memory to, for example, transfer (e.g. copy, move, DMA) - Smith 0194] [scatter/gather DMA commands may be executed after a DMA interrupt/notification - Couvee 0071 in view of 0081-008].
 	With respect to dependent claim 7, 14 Smith in view of Couvee discloses wherein the first semiconductor memory receives a second command including a chip address of a memory from which the data is to be read before receiving the read command and a read address subsequently to the read command [one or more Chip Select signals in a DDR protocol may be used as one or more control signals and adapted to be used as one or more address signals - Smith 0153] [reading operations used in the course of transfer/copy operations will include all information including selecting a memory chip (chip select) – Couvee 0067-0072], and the first semiconductor memory is selected based on the second command [a source is selected according to parameter of the access command as indicated above], and the second semiconductor memory receives a third command including a chip address of a memory into one or more Chip Select signals in a DDR protocol may be used as one or more control signals and adapted to be used as one or more address signals - Smith 0153; conventional order of operation for accessing memory would involve a memory being selected at a highest level (chip select) before micro-targeting a specific rank, bank, row & column within that memory] [writing operations used in the course of transfer/copy operations will include all information including selecting a memory chip (chip select) – Couvee 0067-0072]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bates et al US PGPUB # 20150205729 teaches: Means for mapping memory pages used for direct memory address (DMA) transfers between memory and input/output (I/O) devices in a virtualized computer system.
Horn US PGPUB # 20130060981 teaches: A controller architecture that pairs a controller with a NVM (non-volatile memory) storage system over a high-level, high speed interface such as PCIe. In one embodiment, the NVM storage system includes a bridge that communicates with the controller via the high-level interface, and controls the NVM via an interface (e.g., ONFI). The controller is provided a rich set of physical level of controls over individual elements of the NVM. In one embodiment, the controller is implemented in a higher powered processor that supports advanced functions such as mapping, garbage collection, wear leveling, etc. In one embodiment, the bridge is implemented in a lower powered processor and performs basic signal processing, channel management, basic error correction functions, etc. This labor division provides the controller physical control of the NVM over a fast, high-level interface, resulting in the controller managing the NVM at both the page and block level. 
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              
Examiner, Art Unit 2133      
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133